Order filed November 14, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00890-CV
                                    ____________

           IN THE INTEREST OF A.C.S. AND T.R.L., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04129J

                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination appeal.
There are two appellants: P.A.L. and E.S.T. Each appellant’s brief was due
November 12, 2018. P.A.L. sought and received an extension until December 3,
2018. E.S.T. has not requested an extension.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.
      We order William Thursland, appointed counsel for E.S.T., to file E.S.T.’s
brief no later than December 3, 2018. No further extensions for either appellant
will be granted absent extraordinary circumstances.

      If E.S.T.’s brief is not filed by that date, Thursland may be required to show
cause why he should not be held in contempt of court. In addition, the court may
require appointment of new counsel due to the failure to timely file E.S.T.’s brief.

                                   PER CURIAM




                                          2